Citation Nr: 1714938	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus (diabetes).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

3.  Entitlement to service connection for gout, to include as secondary to service-connected diabetes.

4.  Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from September 1965 to September 1968, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2015, the RO granted service connection for bilateral upper and lower extremity neuropathy.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2013.  A transcript of the hearing is of record.  A February 2017 letter informed the Veteran that the VLJ who conducted the September 2013 hearing was no longer at the Board and asked him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran

In April 2015, the Board remanded the Veteran's service-connection claims for a kidney disorder, hypertension, and gout for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A kidney disorder was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed kidney disorder is etiologically related to his active service, was caused or aggravated by a service-connected disability, or was the result of his presumed herbicide agent exposure therein.  

2.  Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service, was caused or aggravated by a service-connected disability, or was the result of his presumed herbicide agent exposure therein.  

3.  Gout was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed gout is etiologically related to his active service, was caused or aggravated by a service-connected disability, or was the result of his presumed herbicide agent exposure therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder have not been met.  38 
U.S.C.A §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for gout have not been met.  38 U.S.C.A §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  The Veteran also had the opportunity to testify at a hearing before the Board in September 2013.

The Veteran was also provided VA examinations for his kidney disorder, hypertension, and gout (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Any veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

When such a veteran contracts a disease associated with exposure to herbicide agents under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  However, kidney disorders, hypertension, and gout are not among the diseases that have been presumptively linked to herbicide agent exposure by VA.

The Veteran filed his service connection claims in February 2008, which were denied by the April 2010 rating decision.  The Veteran believes that his kidney disorder, hypertension, and gout are secondary to his service-connected diabetes, which was granted service connection by the April 2010 rating decision, finding the Veteran had presumed herbicide agent exposure.

Kidney disorders, hypertension, and gout are not among the list of diseases that are presumed related to herbicide agent exposure under 38 C.F.R. § 3.309(e).  As such, service connection based on herbicide agent exposure is not warranted.

There is no objective evidence of record that links the Veteran's current kidney disorder, hypertension, or gout to his active service.  STRs do not show complaints, treatment, or diagnoses of a kidney disorder, hypertension, or gout rendered by a medical officer during his active service.

Medical records after his service do not show that he was diagnosed with a kidney disorder, hypertension, or gout within a year of separation.  It is not until almost two decades after his separation from service in 1985 that the medical records show he was diagnosed with hypertension.  In addition, medical records show that he was diagnosed with a kidney and disorder and gout by at least 2002.

As such, the record contains no diagnosis of a kidney disorder, hypertension, or gout either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  The Veteran does not assert his kidney disorder, hypertension, or gout is due to his active service or due to his presumed exposure to herbicide agents.  There is also no medical evidence linking the Veteran's current a kidney disorder, hypertension, or gout to his active service, and he has not submitted any medical opinion that even suggests a relationship between his a kidney disorder, hypertension, or gout and his military service.  See Shedden, 381 F.3d 1163, 1167.

In January 2010, the Veteran was afforded a VA examination for his hypertension and kidney disorder.  The VA examiner reviewed the Veteran's medical records, but not the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was not secondary to his diabetes as his hypertension preceded his diabetes by many years.  The examiner opined that the Veteran's kidney disorder was less likely than not secondary to his diabetes and more likely due to his hypertension.

In February 2010, the Veteran was afforded a VA examination for his gout.  After interviewing the Veteran and conducting a physical examination, the examiner reported that it was unclear if his gout was related to his diabetes.  The examiner reported that there was no clearly recognized relationship between diabetes and gout, and possibly the opposite was more likely.

In November 2010, the Veteran's nephrologist Dr. G.L. opined that the Veteran's kidney dysfunction was likely secondary to his diabetes and hypertension.

In January 2012, a VA examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's kidney disorder was less likely than not due to his diabetes.  The examiner reported that the Veteran's nephrologist attributed the Veteran's kidney disorder to diabetes and hypertension.  The examiner reported that the Veteran's kidney disease dated back to 2002, which was much more likely attributed to his hypertension.  The examiner reported that it appeared the greater impact of the kidney disorder was due to hypertension.  The examiner reported that diabetes would certainly be an aggravating factor, but he was unable to offer an opinion on aggravation.  The examiner also indicated that the Veteran's hypertension was at least as likely as not due to his diabetes.  However, in a July 2012 addendum opinion, the examiner reported he made an error and that the Veteran' hypertension developed many years prior to his development of diabetes.

In June 2013, the Veteran's representative submitted an independent medical evaluation by James M. Dauphin, M.D.  Dr. Dauphin opined that the Veteran's hypertension and kidney disorder were a result of his diabetes.

In October 2015, the Veteran was afforded a VA examination for his hypertension, kidney disorder, and gout.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's hypertension was less likely as not due to his active service as the first evidence of hypertension is in 1985.  The examiner also reported that the weight of the medical evidence does not show herbicide agent exposure caused hypertension.  The examiner opined that the Veteran's hypertension was less likely as not caused by or related to his diabetes.  The examiner reported that the Veteran's hypertension pre-existed the onset of his diabetes.  The examiner opined that the Veteran's hypertension was not aggravated beyond the natural progression by his diabetes.  The examiner opined that the Veteran's kidney disorder was less likely than not due to his active service as the STRs were silent for a chronic kidney disorder and the first evidence of a kidney disorder was in 2002.  The examiner opined that the Veteran's kidney disorder was less likely than not due to his diabetes.  The examiner reported that the Veteran's kidney disorder pre-existed the onset of his diabetes.  The examiner reported that the Veteran's nephrologist did not reference the National Kidney Foundation guidelines.  The examiner reported that the nephrologist did not reference the Veteran's longstanding hypertension since 1985 or the diagnosis of a kidney disorder in 2002.  The examiner opined that the Veteran's kidney disorder was not aggravated beyond the natural progression by his diabetes.  The examiner opined that the Veteran's gout was less likely than not due to his active service as the STRs were silent for gout.  The examiner opined that the Veteran's gout was less likely than not due to his diabetes.  The examiner reported that the Dr. J.D. opined that the Veteran's gout was a known complication of diabetes; however, the examiner reported that was no medical literature showing diabetes causes gout.  The examiner reported that the Veteran's gout pre-existed his diabetes.  The examiner opined that the Veteran's gout was not aggravated beyond the natural progression by his diabetes.

After weighing all the evidence, the Board finds the greatest probative value in the October 2015 VA examiner's opinion.  The VA examiner found that the Veteran's hypertension, kidney disorder, and gout were less likely than not due to his active service, due to his diabetes, or aggravated by his diabetes.  This opinion is supported by the medical evidence and medical literature.

As for the opinions of Drs. G.L. and Dauphin, neither physician reported that they had reviewed the Veteran's claims file.  Furthermore, neither addressed the fact that the Veteran's hypertension, kidney disorder, and gout all pre-existed the Veteran's diabetes.  As such, these opinions are given less probative value.

The Board has considered all the medical opinions of record and finds that the October 2015 VA examiner's opinion carries the greatest probative value. 

The Board appreciates the opinions of Drs. G.L. and Dauphin.  However, ultimately, Dr. G.L.'s opinion is conclusory in nature.  That is, Dr. G.L. did not explain why or how he reached his ultimate conclusion.  Furthermore, neither physician explained the significance of the Veteran's hypertension, kidney disorder, and gout, which all pre-existed his diabetes.

Conversely, the opinion by the October 2015 VA examiner was fully grounded in the medical literature.  The VA examiner explained that the Veteran's hypertension, kidney disorder, and gout all pre-existed the Veteran's diabetes and was not aggravated by his diabetes.  The VA examiner referred to objective medical studies, the Veteran's medical records, and medical literature.  

Consideration has been given to the Veteran's personal assertion that his kidney disorder, hypertension, and gout were caused by his service-connected diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a kidney disorder, hypertension, and gout, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Kdney disorders, hypertension, and gout are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include kidney studies, multiple blood pressure readings, and physical examinations are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of a kidney disorder, hypertension, and gout, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether a diagnosis of diabetes causes or aggravates a kidney disorder, hypertension, or gout.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating kidney disorders, hypertension, gout, or diabetes.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for a kidney disorder, hypertension, and gout have not been met, and the Veteran's claims are denied.


ORDER

Service connection for a kidney disorder is denied.

Service connection for hypertension is denied.

Service connection for gout is denied.


REMAND

Regarding the Veteran's service-connection claim for an eye disorder, the medical record shows that the Veteran has been diagnosed with dry eye syndrome and cataracts.

The Veteran was afforded VA examinations in January 2010, January 2012, August 2012, and January 2016.  The January 2010 VA examiner reported that the Veteran did not have a diagnosis of diabetic retinopathy and opined that the Veteran's eye disorder was not caused by his diabetes.  The January 2012 examiner indicated that the Veteran's eye disorder was at least as likely as not due to his diabetes.  The August 2012 and January 2016 VA examiners reported that the Veteran did not have a diagnosis of diabetic retinopathy.

In June 2013, Dr. Dauphin opined that the Veteran's eye disorder was a result of his diabetes.

The United States Court of Appeals for Veterans Claims has made it clear that any opinion that does not address the possibility of aggravation is inadequate. Therefore, the examination report must be returned to the examiner who conducted the January 2016 VA examination in order to obtain an addendum opinion.  If unavailable, the Veteran must be scheduled for a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  Return his claims file to the January 2016 VA examiner for an addendum opinion.  If the January 2016 VA examiner is no longer available or unable to provide the requested addendum opinion, schedule the Veteran for a new ophthalmological examination to determine whether his eye disorder was aggravated by his diabetes.

The examiner then should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's eye disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by his service-connected diabetes.  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


